DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The Restriction Requirement has been withdrawn in light of the current status of claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the phrase “motor configured to drive the front tool” is unclear.  The next line discloses a head housing.  As written, the head housing does not have a relationship with the motor and therefore the motor is part of the machine in a way unrelated to the housing which is not supported.  It is unclear how the motor is part of the machine in a way unrelated to the housing and still be able to perform the driving function.  The specification only supports the motor being supported by the housing and it is this relationship that allows for the motor to be configured to drive the tool (paragraphs [0067] and [0068]).  The claim needs to disclose this relationship because this is the only way it is supported.
With regards to claim 1, the phrase “a position fixing member” is unclear.  As written, the position fixing member is part of the machine in a way unrelated to the support rod which is not supported.  If the position fixing member is not part of the support rod, what structure allows for the position fixing member to be configured to fix a rotation position?  Paragraph [0082] clearly discloses the position fixing member is comprised by the support rod and there never appears to be a time where the position fixing member is not part of the support rod.  The claim needs to disclose this relationship because this is the only way it is supported.
With regards to claims 2, 3, and 4, the phrases “a magnitude of the resistance force changes”, “the magnitude of the resistance force increases without decreasing” and “the magnitude of the resistance force decreases after having increased” are unclear.  It is unclear what structure allows for the magnitude to change/increase/decrease.  As written, the magnitude of the resistance member just changes in a way unrelated to other structures which is not supported as the resistance member does not have the ability to change magnitude on its own (the head housing and the attachment portions have roles in the change and the claim must disclose this relationship like in claim 5).  What structure allows for the claim 4 decreasing to take place but at the same time prevent the decreasing in claim 3?  Claims 3 and 4 both discloses the exact same structures yet decreasing can happen in claim 4 but not in claim 3.  There must be a structural setup disclosed that allows for one claim to have decreasing and the other to not have decreasing.  Also, the last line of [0089] discloses the resistance force of the resistance member is substantially constant.  How can the magnitude change/increase/decrease if the force is substantially constant?  The change, increasing, and decreasing only happens are particular points during rotation and not during the rotation as a whole and this needs to be disclosed so it is clear that the change/increase/decrease does not always occur.
With regards to claim 5, the phrase “a gap between the attachment portion and the head unit” is unclear.  Claim 1 discloses the resistance member is interposed between the attachment portion and the head housing.  The “head unit” needs to be replaced with “head housing” to correspond with claim 1 and what is supported by the specification.
Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam J Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
07 December 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724